DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/160,715, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed method of preparing the cannabinoid formulation including the steps as claimed in the instant application are not disclosed in Application No. 16/160,715 or Provisional Application No. 62/572,748.
Accordingly, the effective filing date for the instant claims is the actual filing date of September 8, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 8-12 of the instant application claim a method of manufacturing a cannabinoid formulation, comprising providing a medium chain triglyceride (MCT) mixture having a melting point of between 20-28°C, the MCT mixture being primarily coconut oil, the MCT mixture being heated to above the melting point; adding water to the MCT mixture to create an aqueous MCT mixture; mixing cannabis sativa into the aqueous MCT mixture and extracting cannabinoids from the cannabis sativa into the aqueous MCT mixture; cooling the MCT mixture to separate and remove water from the aqueous MCT mixture to yield a MCT cannabinoid product; adding a molecule having the chemical formula C60 to the MCT cannabinoid product; and encapsulating the C60 and MCT cannabinoid product to yield a final product.
The claims are indefinite since they recite the MCT mixture being primarily coconut oil.  There is no definition in the instant specification of what is meant by primarily.  Therefore it is unclear how much of the MCT mixture must be coconut oil in order to meet the limitations of the claims.  Thus one skilled in the art could not ascertain the metes and bound of the claims and as such the claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raderman U.S. Publication No. 2017/0049830 A1 in view of Raderman et al. U.S. Publication No. 2019/0083622 A1.
Claims 1-14 of the instant application claim a method of manufacturing a cannabinoid formulation, comprising providing a medium chain triglyceride (MCT) mixture having a melting point of between 20-28°C, the MCT mixture being primarily coconut oil, the MCT mixture being heated to above the melting point; adding water to the MCT mixture to create an aqueous MCT mixture; mixing cannabis sativa into the aqueous MCT mixture and extracting cannabinoids from the cannabis sativa into the aqueous MCT mixture; cooling the MCT mixture to separate and remove water from the aqueous MCT mixture to yield a MCT cannabinoid product; adding a molecule having the chemical formula C60 to the MCT cannabinoid product; and encapsulating the C60 and MCT cannabinoid product to yield a final product.
Raderman teaches a process of manufacturing a purified lipid-based solution including cannabinoids (abstract).  Raderman teaches that there are various plant sources for phytocannabinoids, including plants from the genus Cannabis L [0003]. Raderman teaches that hemp is a common term for a variety of Cannabis Sativa L. species and hemp is rich in cannabinoids and its extracts are used as medicine [0003].
Raderman teaches that the purified lipid-based solution including cannabinoids is manufactured by providing a lipid solution including an array of triglycerides, cannabinoids and water soluble contaminants, adding water to the lipid solution to create a mixture and heating the mixture in a pressure vessel to a temperature above the melting point of the lipid solution (abstract). The mixture is cooled to cause the triglycerides and cannabinoids to solidify and the water is separated from the mixture to remove water soluble contaminants, precipitated contaminants, suspended solids and colloids from the mixture to yield a purified lipid solution (abstract). 
Raderman teaches a lipid-based cannabinoid solution is purified using water to remove water soluble contaminants including aflatoxins, metals, pesticides, herbicides and chemical fertilizers from any cannabinoid solution, including any concentrated or extracted cannabinoid solution [0024].  The method includes providing a lipid solution including an array of triglycerides, phytocannabinoids and detectable contaminants, wherein the cannabinoids are derived from any cannabinoid containing plant [0025].  The lipid solution is preferably coconut oil, and in one embodiment the coconut oil is utilized for the extraction of cannabinoids from plant material such as marijuana, hemp, flax, or other cannabinoid containing plant [0026]. Coconut oil contains at least ten triglycerides including medium and long chain triglycerides which collectively have a melting point of approximately 24°C, and at the melting point, at least 95% of the coconut oil becomes liquid [0027]. It can be appreciated that the melting point can vary depending on the triglyceride mix due to the source of the coconut oil, and manufacturing methods [0027]. For example, the melting point of hydrogenated coconut oil is 36-40°C [0027]. Preferably the coconut oil is cold pressed and has a melting point of between 22-28°C so that it solidifies at nearly room temperature [0027]. 
Raderman teaches that the method includes adding water to the lipid solution to create a mixture [0031]. Raderman teaches that in a preferred embodiment, lipid solution has a melting point between 22-28°C at one atmosphere of pressure [0032].  Raderman teaches that after heating, the lipid solution is cooled so that the cannabinoid containing lipids solidify [0033]. The solidified lipids separate from the water and float [0033]. Cooling is performed at room temperature to reduce manufacturing costs, or may be accomplished with refrigeration ([0033] and [0035]). After cooling the mixture to solidify the lipid-solution, the water is separated from the mixture to remove water soluble contaminants [0036].
Raderman teaches that the method includes extracting cannabis into coconut oil having an array of triglycerides, to form a lipid solution having at least 10% cannabinoids [0041]. Distilled water is added to the lipid solution to create a mixture [0041].  Raderman further teaches that the mixture is heated to a temperature above the melting point of the lipid solution [0042].  Cooling the mixture causes the triglycerides and cannabinoids to solidify and separating the water from the mixture to yield a purified lipid solution [0042]. The process or steps can be repeated to obtain the desired purity of the lipid based cannabinoid solution, i.e. a purified lipid solution containing cannabinoids [0042]. 
Raderman teaches that the product is a lipid solution including cannabinoids manufactured by any variation of the processes described therein and this yields a purified cannabinoid oil that can be orally consumed, vaporized, injected, or formulated into a pharmaceutical or nutraceutical compound  [0047]. Raderman further teaches that the final extracted oil can then be encapsulated and taken internally, or applied topically [0094]. For example, a capsule could be made of gelatin, plant cellulose, or combined with starch into a pressed pill [0094].
Raderman teaches that in some embodiments the extraction produces tetrahydrocannabinol (THC) or cannabidiol (CBD) or cannabinol (CBN) (page 4).
Thus Raderman teaches a method of manufacturing a cannabinoid formulation, comprising the steps including: providing a medium chain triglyceride (MCT) mixture having a melting point of between 20-28°C, the MCT mixture being coconut oil, the MCT mixture being heated to above the melting point; adding water to the MCT mixture to create an aqueous MCT mixture; mixing cannabis sativa into the aqueous MCT mixture and extracting cannabinoids from the cannabis sativa into the aqueous MCT mixture; cooling the MCT mixture to separate and remove water from the aqueous MCT mixture to yield a MCT cannabinoid product; and encapsulating the MCT cannabinoid product to yield a final product.
Raderman does not teach adding C60 to the MCT cannabinoid product.
Raderman et al. teaches that the antioxidant carbon 60 (C60) improves the efficacy of cannabinoid formulation [0001].  Raderman et al. teaches that an antioxidant improves bioactivity of cannabinoids, and improves shelf life of packaged cannabinoid formulations [0010]. Raderman et al. further teaches that the addition of C60 to the cannabinoid formulation inhibits degradation of the cannabinoids over time due to oxidation [0010].  Raderman et al. teaches that cannabinoids from Cannabis Sativa L. include THC (Tetrahydrocannabinol), THCA (Tetrahydrocannabinolic acid), CBD (Cannabidiol), CBDA (Cannabidiolic Acid), CBN (Cannabinol), CBG (cannabigerol), CBC (Cannabichromene), CBL (Cannabicyclol), CBV (Cannabivarin), THCV (Tetrahydrocannabivarin), CBDV (Cannabidivarin), CBCV (Cannabichromevarin), CBGV (Cannabigerovarin), CBGM (cannabigerol Monomethyl Ether), CBE (Cannabielsoin), and CBT (Cannabicitran) [0049].
Raderman et al. teaches adding C60 in a ratio of cannabinoid (e.g. THC or CBD) to C60 between 10:1 and 1:1 (claims 2 and 8 page 5).
Accordingly, prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Raderman which teaches a method of preparing a cannabinoid formulation with the teachings of Raderman et al. which teaches that the addition of C60 improves the stability of cannabinoid formulations.  Thus a person of ordinary skill in the art would have been motivated to add C60 as an antioxidant to the lipid cannabinoid formulation produced by the method of Raderman with a reasonable expectation of improving the properties of the formulation.  Thus adding C60 to the product of Raderman prior to encapsulating it to form a capsule or other form is rendered obvious in view of the teachings of Raderman et al. Furthermore, with respect to the cannabinoid extracted, it would have been within the skill of an ordinary skilled artisan to extract any specific cannabinoid desired contained in Cannabis Sativa L. (THC (Tetrahydrocannabinol), THCA (Tetrahydrocannabinolic acid), CBD (Cannabidiol), CBDA (Cannabidiolic Acid), CBN (Cannabinol), CBG (cannabigerol), CBC (Cannabichromene), CBL (Cannabicyclol), CBV (Cannabivarin), THCV (Tetrahydrocannabivarin), CBDV (Cannabidivarin), CBCV (Cannabichromevarin), CBGV (Cannabigerovarin), CBGM (cannabigerol Monomethyl Ether), CBE (Cannabielsoin), and CBT (Cannabicitran)) with a reasonable expectation of success.  Thus using the method of Raderman to extract THC, CBG, CBN, or CBD as claimed in claims 2-5 and 9-12 of the instant application is rendered obvious in view of the cited prior art teachings.
With respect to the order of steps as claimed in instant claims 1 and 8, it has been held that merely changing the order of steps in a multi-step process is not a patentable modification absent a showing of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Thus claims 1-14 of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1-14 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM